Case 1:19-cv-04074-VEC Document 77 Filed 01/22/20 Page 1of1

AO 458 (Rev, 06/09) Appearance of Counsel
<n —————— a

UNITED STATES DISTRICT COURT
for the

Southern District of New York

 

 

__DONALD BERDEAUX and CHRISTINE GRABLIS )
Plaintiff )
v, ) Case No. 1:19-ev-04074-VEC
_ONECOIN LTD., et al. )
Defendant }

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

1 am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Donald Berdeaux and Plaintiff Christine Grablis ——

 

 

  

Date: __—01/22/2020___

 

Attorney's Fignature

Adam M. Apton (AS-8383)

Printed name and har number

LEVI & KORSINSKY, LLP.
1101 30th Street NW, Suite 115
Washington, DC 20007

Address

aapton@zlk.com
E-mail address

(202) 524-4290

Telephone number

(202) 333-2121
FAX number
